 40DECISIONSOF NATIONALLABOR RELATIONS BOARDGamble-Skogmo,Inc., d/b/a Tempo Discount Centerand Local 11, Retail Store Employees Union,RetailClerks International Association,AFL-CIO. Cases7-CA-12501 and 7-RC-13211September 20, 1976DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn June 3, 1976, Administrative Law Judge Mi-chael O. Miller issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, con-clusions and recommendations of the AdministrativeLaw Judge and to adopt his recommended Order, asmodified.'ORDERAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance togive evidence, the National Labor Relations Boardhas found that we violated the National Labor Rela-tions Act and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protection andTo refrain from any or all these things.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.WE WILL NOT threaten you with discharge inthe event that Local 11, Retail Store EmployeesUnion, Retail Clerks International Association,AFL-CIO, or any other union, wins a represen-tation election.WE WILL NOT prohibit you from engaging inunion activities protected by the Act on ourpremises.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Gam-bel-Skogmo, Inc., d/b/a Tempo Discount Center,Traverse City, Michigan, its officers, agents, succes-sors, and assigns, shall take the action set forth insaid recommended Order, as modified below.1.Substitute the following for paragraph 1(b):"(b) Prohibiting employees from engaging inunion activities, protected by Section 7 of the Act,upon Respondent's premises."2.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election conductedherein in Case 7-RC-13211 on November 13, 1975,be, and it hereby is, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]iRespondent has excepted,interaka,to par 1(b) of the recommendedOrder as being too broad. We agree and shall accordingly modify the rec-ommended OrderGAMBLE-SKOGMO,INC.,d/b/aTEMPODISCOUNT CENTERDECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Theseconsolidatedcaseswere heard in Traverse City, Michigan,on April 1, 1976. The charge was filed by Local 11, RetailStore Employees Union, Retail Clerks International Asso-ciation,AFL-CIO, herein the Union, on November 14,1975. (All dates hereinafter are 1975unlessotherwise speci-fied.) On the same date, the Union filed parallel objectionsto conduct affecting the results of election.' On December29, the said Regional Director issued the complaint in the'The Union's petition in Case 7-RC-13211 was filed on September 17and pursuant to a stipulation for certification upon consent election ap-proved by the Regional Director for Region 7 of the National Labor Rela-tions Board on October 15, a secret ballot election was conducted on No-vember 13. Following issuance of the Regional Director's report andrecommendations on challenged ballots,to which no exceptions were taken,the amended tally of ballots reflected that, of approximately 60 eligiblevoters, 25 cast votes for the Petitioner-Union, and 26 cast ballots against thePetitioner-UnionA majority of valid votes counted were not cast for thePetitioner-Union.226 NLRB No. 11 TEMPO DISCOUNT CENTER41instant unfair labor practice proceeding and, on January 7,1976, issued the report and recommendations on objec-tions (and challenges) which directed a hearing before anAdministrative Law Judge to resolve material issues of factraised by the outstanding objection and such potentiallyobjectionable conduct as was discovered in the course ofthe investigation of the unfair labor practice charge. Thecaseswere consolidated for hearing and decision. It wasfurther directed that following the issuance of the Adminis-trativeLaw Judge's Decision- Case 7-RC-13211 (objec-tions) be transferred to the National Labor RelationsBoard, herein the Board, in Washington, D.C.The complaint and report on objections allege thatGamble-Skogmo, Inc., d/b/a Tempo Discount Center,herein Respondent or Tempo, interfered with, restrained,and coerced its employees in violation of Section 8(a)(1) ofthe Act, and interfered with the conduct of the election bythreatening employees that support for the Union wouldprevent promotion to supervisory or managerial positions,2threatening employees with discharge if the Union won theelection, and restricting the movement of employees withinRespondent's store-to prevent discussions about the Union.Respondent timely filed its answer to the complaint deny-ing the substantive allegations thereof.Upon the entire record in this case, including my obser-vation of thewitnessesand their demeanor, and after con-sideration ofRespondent counsel's brief and GeneralCounsel's oral argument, I make the following findings offact and conclusions of law:1.THE BUSINESS OF RESPONDENT AND THE UNION'S LABORORGANIZATION STATUSJurisdiction is not in issue. The complaint alleged, Re-spondent admitted, and I find that, at all times materialherein, Respondent has been engaged in the operation of aretail department store in Traverse City, Michigan, and hasbeen an employer engaged in commerce within the mean-ing of Section2(2), (6), and (7) of the Act.The complaint alleged, Respondent admitted, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICES _Jeffery Lofquist began his employment at Tempo inJune 1974. He worked in several positions before beingassignedto the automotive department in or around July1975.He was referred to as the automotive departmenthead or manager but, I conclude, was neither a supervisornor managerial employee.32 It was allegedthat this conduct occurred before the-filing of the petition.It,would not,therefore,constitute objectionable conduct.Goodyear Tire andRubber Company,138 NLRB 453 (1962).3Pursuant to the stipulation for certification upon consent election, theautomotive manager was excluded from the agreed-to bargaining unit, aswere licensed department employees,management trainees,store manager,merchandise manager, operations manager,appliance manager, receivingmanager, professional employees,guards and supervisors.The record re-flects that there are two employees in the automotive department,includingLofquist. They work overlappingshifts, one working daytime hours and theLofquist testified in regard to two alleged conversationswith Harold Schroeder, the store manager;4 According tohis testimony on direct examination, Lofquist went in toSchroeder's office at the end of August to ask about a pro-motion and Schroeder told him, "I know you want to gointomanagement, but if you are a member of the union,you can't go into management." The affidavit which Lof-quist gave to an agent of the Board during the investigationof the charge, however, stated that, "On or about August31st,Harold Schroeder told me I was the automotive man-ager. Schroeder called me into the office. He said I didn'thave to worry about the union anymore because now I wasautomotive manager and would not be allowed to vote."On redirect examination he indicated that there were twoconversations and, on examination by the AdministrativeLaw Judge testified that in the initial conversation, at thebeginning of August, he was told that he would not beallowed to vote if he was a manager, and in the secondconversation, around the end of thatsamemonth, he wastold that if he was in the Union he could not be a part ofmanagement.Schroeder testified that the first knowledge he had ofany union activity was on September . 12 when EdwinHughes, the union business representative, came to thestore, told Schroeder that he had enough cards to supportan election and asked Schroeder "to honor the cards."Schroeder further denied being in the store on either Au-gust 31 or September 1.5 He denied ever telling Lofquistanything to the effect that union activity would preventhim from being promoted.' He testified that he received acopy of the election agreement from the Board, either Oc-tober 10 or 11, which excluded the automotive managerfrom the unit. He thereupon informed Lofquist of his ex-clusion from the unit and told him that he "would not beable to vote for the union or vote at the union election."While the matter is not free from doubt, I am inclined tocredit Schroeder rather than Lofquist. In addition to thecomparative demeanor of the two witnesses, I take particu-lar note of the contradictions between Lofquist's testimonyand his affidavit and the inconsistencies and lack of coher-ence in his testimony while being questioned during thevarious phases of direct and cross-examination. I also notethat other than Lofquist's testimony the record provides noevidence of union activity or Schroeder's knowledge there-of prior to September. I deem it improbable that Schroederother working from midday until the store closes at 9 p in. Lofquist, at $2 75per hour, receives 25 cents per hour more than the other employee He ispaid a premium for any overtime hours worked.He assists the merchandisemanager in ordering merchandise,stocks shelves, and sells tires and batter-iesHe does not schedule the other employee's hours but believes that hecould "advise him what to do " He does not have the authority to hire orfire employees but may recommend discipline to the operationsmanager Itdoes not appear, however, that his recommendations are acted upon with-out the operations manager's independent investigation. Based on the fore-going, I conclude that Lofquist possesses none of the indicia of supervisorystatus.As his role in ordering merchandise does not amount to anythingmore than advising the merchandise manager of what goods are selling orneed replacing,I do not deem him to be managerial.SeeN.L.R B v BellAerospace Company,Divisionof Textron, Inc,416 U S. 267 (1974)4 Schroeder's supervisory status was admitted.5 It appears from the sign in sheet that Lofquist did not work on August31 42DECISIONSOF NATIONALLABOR RELATIONS BOARDwould have made the statements attributed to him by Lof-quist in the absence of some union activity.6Accordingly, I find that General. Counsel has failed tosustain his burden of proof in regard to this alleged threat.Cynthia Dort, an office clerk employed since September6, testified that on the evening of October 28 Schroedercame into the office area, sat down, and initiated a conver-sation which led to a discussion of the Union. He invitedher questions and she asked him whether she would loseany of her benefits if the Union came in. He told her thatthe benefits were negotiable. He also told her:. that there was a chance of employment being cut,and that I could lose my job. I would lose my jobbecause of a cutback. Due to the union coming inthere would be higher wages, and that is why therewould be a cutback.She stated that he emphasized that this was not a fear tac-tic or threat, but a fact. She further testified that, in re-sponse to her statement that she would like to work 40hours per week, Schroeder told her that he did not knowhow the hours were "budgeted" and that he would have todiscuss it with Mr. Waslewski, the operations manager.Schroeder's testimony did not -materially differ fromDort's.He testified that Dort initiated the conversation,asked him questions about benefits and that he:explained to her that our budgets were based on thedollars, and that if there was any monetary increasedue to a union contract, that I would have to layoffmy employees until I got down to that budgeted dol-lar. I indicated that budgets were pre-set. So I hadn'treally had any authority in changing them.She asked if that meant she might be laid off. According tohis testimony, Schroeder:quite frankly said I wasn't sure, but there could be apossibility that . . . she might be laid off because ofthat, yes.Schroeder testified in regard to the budget procedure. Heexplained that in approximately June and November bud-gets for the 6-month periods beginning in August and Feb-ruary are prepared, projecting sales for those periods. Thebudget for salaries would then be based on a percentage ofprojected sales. Variances from the budgeted figure for sal-aries require approval at higher corporate levels and, whenincreases requested, are permitted most reluctantly, if atall.Whether Dort's version or that of Schroeder is creditedthe statement, I find, constituted an unlawful threat thatunionization would result in discharges, including Dort's.At the time Schroeder spoke to Dort the Union had placedno economic demands upon Respondent. Schroeder couldnot, at that point in time, objectively conclude that theUnion would seek, or Respondent capitulate to, economicdemands which would require a reduction in force to staywithin budgeted allowances for salaries. Neither couldSchroeder objectively predict whether his corporate supen-6 Employee Gary Hanna testified only that the union activitybegan inAugust or Septemberors would deny him authorization to increase his budgetfor wages, perhaps-in response to savings elsewhere or in-creased sales, so that elimination of employees other thanby natural attrition (another unpredictable factor) could beavoided. Schroeder's statement to Dort was not a "pre-diction . . . carefully phrased on the basis of objectivefact" conveying "an employer's belief as to the demonstra-bly probable consequences beyond his control . . . or amanagement decision already arrived at," such as was heldpermissible by the Supreme Court inN.L.R.B.,v. GisselPacking Co.,,Inc.,395 U.S. 575 (1969).See North, Star Re-frigerator Co.,207 NLRB 500, 505, fn. 21 (1973). As waspointed out inWausau Steel Corporation,160 NLRB 635,640 (1966), enfd. in this regard 377 F.2d 369 (C.A. 7,1967),"In any event, advent of the Union would have meant onlythat [Respondent] had to bargain over wage demands, notthat he had to grant increases...." Accordingly, I findand conclude that by threatening to discharge employees ifthe Union came in Respondent violated Section8(a)(1) ofthe Act.On November 12, the day before the election, it wasreported to Schroeder and Regional Operations ManagerDavid Imrie that employee Gary Hanna was. discussing theUnion with a second, employee. The second employee hada nervous condition and the conversation was purportedlyupsetting him. Schroeder went to see that employee andIrmie went to Hanna in the sporting goods departmentwhere Hanna worked. Irmie told Hanna that he had com-plaints from employees that he had been harassing themwith union talk. He told Hanna that in the 24-hour periodbefore the election union talk was not permitted and di-rected him to stay in his department. Hanna noted that theelection was still more than 24 hours away.'Hanna had been active in the Union's campaign and hisrole in the organizational efforts was known tomanage-ment. Prior to Irmie's conversation with him these unionactivities were carried on within the store relatively openlyand without managerial interference. Irmie's statements,however, proscribed the continuation of that activity.Irmie's informing Hanna of a 24-hour "quiet period" ap-parently was intended as a reference to the Board'sPeerlessPlywoodrule. If such was intended, he misspoke. That ruleonly prohibitselection speeches, on companytime,to massedassembliesof employees within the 24 hours preceding anelection. The Board noted that: "Such a speech, because ofits timing, tends to create a mass psychology which over-rides arguments made through other campaign media andgives an unfair advantage to the party, whether employeror union, who in this manner obtains the last most tellingword."Peerless Plywood Company,107NLRB 427, 429(1953). The rule does not apply to casual solicitations ofemployees which cannot be characterized as "speeches" to"massed assemblies" of employees.Business Aviation, Inc.,202 NLRB 1025 (1973).Respondent contends that Irmie's intent was not to in-terfere with solicitations, rather his actions were promptedby his concern for the nervous condition of the other em-7 The_ foregoing version of events is derived from the testimonyof Hanna,whom I deem to be a credible straightforwardwitness possessing an ade-quate memory of the relevant events Irmie's testimony was not insubstan-tial conflict with the testimony as set forth above. TEMPO DISCOUNT CENTER43ployee. This may be true. However, as the Board has re-peatedly stated, "motive or intent is not the critical elementof an 8(a)(1) violation. Rather . . . the test is whether theemployer engaged in conduct which, it may reasonably besaid, tends to interfere with the free exercise of employeerights under the Act."Guerdon Industries, Inc., Armor Mo-bileHomes Division,218 NLRB 658, fn. 23 (1975);TheCooper Thermometer Company,154 NLRB 502, 503, fn. 2(1965). Irmie's statement to Hanna, I find, unduly re-stricted permissible union activity during the critical 24-hour period before the election. As such, it violated Section8(a)(1) of the Act.Conduct Affecting the Results of the November 13ElectionAs stated at the outset of this Decision, the RegionalDirector consolidated the representation and complaintproceedingssince'both presented like issues. Having foundthat certain conduct of Respondent constituted interfer-ence, restraint, and coercion violative of Section 8(a)(1) ofthe Act, I further find that such conduct also interferedwith the exercise of a free and untrammeled choice in theelection held on November 13.8 Accordingly, I recommendthat the election in Case 7-RC-13211 held on that date beset aside and a rerun election be conducted.CONCLUSIONS OF LAW1.By threatening employees with discharge in the eventthat the Union won the representation election and by un-duly restricting employees from engaging in permissibleunion activities in the store during the preelection period,Respondent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7of the Act in violation of Section 8(a)(1) of the Act.2.The unfair labor practices described above affectcommerce within the meaning, of Section 2(6) and (7) ofthe Act.3.The unfair labor practices described above have inter-fered with the employees' right to a free and untrammeledchoice in the election conducted among Respondent's em-8While the Union's objections did not specifically allude to Irmie's state-ments to Hanna, the Board law is clear that evidence of objectionable con-duct uncovered during the course of an unfair labor practice investigationand litigated in a consolidated complaint-representation case can form thebasis for setting aside the election even though those matters were not raisedby the objectionsMonroe Tube Company, Inc,220 NLRB 302 (1975),Na-tional Electric Coil Div,McGraw-Edison Company,184 NLRB 691 (1970)ployees on November 13, 1975, in Case 7-RC-13211 andhave tainted the results of that election.4.Respondent has not engaged in any unfair labor-prac-tices not specifically found herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby make the following recommended:ORDERSRespondent, Gamble-Skogmo, Inc., d/b/a Tempo Dis-count Center, Traverse City, Michigan, its officers, agents,successors, and assigns, shall:1.Cease and desist from:-(a)Threatening employees with discharge in the eventthe Union wins the representation election.(b) Prohibiting employees from engaging in union activ-ities upon Respondent's premises.(c) In any like or related manner interfering, with, re-straining, or coercing employees in -the exercise of A heirrights under Section 7 of the Act.2.. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Post at its Traverse City, Michigan, store copies ofthe attached notice marked "Appendix." 10 Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent's repre-sentative, shall-be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed.Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT IS FURTHER RECOMMENDED that the election conductedinCase 7-RC-13211 on November 13, 1975,- amongRespondent's employees be set aside and that the RegionalDirector conduct a rerun election at such time as he deemsthe circumstances permit a free choice on the issue of rep-resentation.9 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.10 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "